Exhibit 10.3
CHANGE-IN-CONTROL
AND
RESTRICTIVE COVENANT AGREEMENT
FOR CERTAIN OFFICERS
OF ROCKVILLE BANK
January 2, 2009
PERSONAL AND CONFIDENTIAL
Mr. John T. Lund
Rockville Bank
1645 Ellington Road
South Windsor, CT 06074
Dear John:
     Rockville Bank (the “Bank”) and Rockville Financial, Inc. (the “Company”)
consider it essential to the best interests of the Company’s stockholders to
foster the continued employment of key management personnel. In this connection,
the Boards of Directors of the Bank and the Company (the “Board”) recognize that
the possibility of a change in ownership or control of the Bank or the Company
may result in the departure or distraction of such personnel to the detriment of
the Bank and the Company and its stockholders. As you are a skilled and
dedicated Bank executive with important management responsibilities and talents,
the Bank and the Company believe that their best interests will be served if you
are encouraged to remain with the Bank.
     The Bank and the Company have determined that your ability to perform your
responsibilities and utilize your talents for the benefit of the Bank and the
Company, and the Bank’s ability to retain you as an employee, will be
significantly enhanced if you are provided with fair and reasonable protection
from the risks of a change in ownership or control of the Bank or the Company.
Accordingly, in order to induce you to remain in the employ of the Bank, you,
the Bank and the Company agree as follows:
     1. Term of Agreement.
          (a) Generally. Except as provided in Section 1(b) hereof, (i) this
Agreement shall be effective as of January 2, 2009 and shall continue in effect
through December 31, 2009, and (ii) commencing on January 1, 2010, and each
January 1 thereafter, this Agreement shall be automatically extended for one
additional year unless, not later than November 30th of the preceding year,
either party to this Agreement gives notice to the other that the Agreement
shall not be extended under this Section 1(a); provided, however, that no such
notice by the Bank or the Company shall be effective if a Change in Control or
Potential Change in Control (both as defined herein) shall have occurred prior
to the date of such notice.

 



--------------------------------------------------------------------------------



 



          (b) Upon a Change in Control. If a Change in Control shall have
occurred at any time during the period in which this Agreement is effective,
this Agreement shall continue in effect for (i) the remainder of the month in
which the Change in Control occurred and (ii) a term of 24 months beyond the
month in which such Change in Control occurred (such entire period hereinafter
referred to as the “Protected Period”).
     2. Change in Control; Potential Change in Control.
          (a) A “Change in Control” shall be deemed to have occurred if, during
the term of this Agreement:
               (i) the Company, or the mutual holding company parent of the
Company, whether it remains a mutual holding company or converts to the stock
form of organization (the “Mutual Holding Company”), merges into or consolidates
with another corporation, or merges another corporation into the Company or the
Mutual Holding Company, and as a result, with respect to the Company, less than
a majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by “Persons” as such term is used for
purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) who were stockholders of the Company immediately
before the merger or consolidation or, with respect to the Mutual Holding
Company, less than a majority of the directors of the resulting corporation
immediately after the merger or consolidation were directors of the Mutual
Holding Company immediately before the merger or consolidation;
               (ii) following a conversion of the Mutual Holding Company to the
stock form of organization, any Person (other than any trustee or other
fiduciary holding securities under an employee benefit plan of the Bank or the
Company), becomes the “Beneficial Owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the resulting
corporation representing 25% or more of the combined voting power of the
resulting corporation’s then-outstanding securities;
               (iii) during any period of twenty-four months (not including any
period prior to the Effective Date of this Agreement), individuals who at the
beginning of such period constitute the board of directors of the Company, and
any new director (other than (A) a director nominated by a Person who has
entered into an agreement with the Company to effect a transaction described in
Sections (2)(a)(i), (ii) or (iv) hereof, (B) a director nominated by any Person
(including the Company) who publicly announces an intention to take or to
consider taking actions (including, but not limited to, an actual or threatened
proxy contest) which if consummated would constitute a Change in Control or
(C) a director nominated by any Person who is the Beneficial Owner, directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s securities) whose election by the board
of directors of the Company or nomination for election by the Company’s
stockholders was approved in advance by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof;
               (iv) the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or
               (v) the board of directors of the Company adopts a resolution to
the effect that, for purposes of this Agreement, a Change in Control has
occurred.
          (b) A “Potential Change in Control” shall be deemed to have occurred
if:
               (i) the Company enters into an agreement, the consummation of
which would result in the occurrence of a Change in Control;

2



--------------------------------------------------------------------------------



 



               (ii) any Person (including the Company) publicly announces an
intention to take or to consider taking actions which if consummated would
constitute a Change in Control; or
               (iii) the board of directors of the Bank adopts a resolution to
the effect that, for purposes of this Agreement, a Potential Change in Control
has occurred.
          (c) Employee Covenants. You agree that, subject to the terms and
conditions of this Agreement, in the event of a Potential Change in Control, you
will remain in the employ of the Bank until the earliest of (i) a date which is
180 days from the occurrence of such Potential Change in Control, (ii) the
termination of your employment by reason of Disability (as defined herein) or
(iii) the date on which you first become entitled under this Agreement to
receive the benefits provided in Section 3(b) hereof.
          (d) Company Covenant Regarding Potential Change in Control or Change
in Control. In the event of a Potential Change in Control or a Change in
Control, the Bank or the Company shall, not later than 15 days thereafter, have
established one or more rabbi trusts and shall deposit therein cash in an amount
sufficient to provide for full payment of all potential obligations of the Bank
and the Company that would arise assuming consummation of a Change in Control,
or has arisen in the case of an actual Change in Control, and a subsequent
termination of your employment under Section 3(b). Such rabbi trust(s) shall be
irrevocable and shall provide that neither the Bank nor the Company may,
directly or indirectly, use or recover any assets of the trust(s) until such
time as all obligations which potentially could arise hereunder have been
settled and paid in full or otherwise extinguished, subject only to the claims
of creditors of the Bank and the Company in the event of insolvency or
bankruptcy of the Bank or the Company; provided, however, that if no Change in
Control has occurred within two years after such Potential Change in Control,
such rabbi trust(s) shall at the end of such two-year period become revocable
and may thereafter be revoked by the Bank.
     3. Termination.
          (a) Termination by the Bank for Cause, by You Without Good Reason, or
by Reason of Death or Disability. If during the Protected Period your employment
by the Bank is terminated by the Bank for Cause, by you without Good Reason, or
because of your death or Disability, the Bank and the Company shall be relieved
of their obligation to make any payments to you other than (i) payment of
amounts otherwise accrued and owing but not yet paid and (ii) any amounts
payable under then-existing employee benefit programs at the time such amounts
are due.
          (b) Termination by the Bank Without Cause or by You for Good Reason.
If during the Protected Period your employment by the Bank is terminated by the
Bank without Cause or by you for Good Reason, you shall be entitled to the
compensation and benefits described in this Section 3(b). If your employment by
the Bank is terminated prior to a Change in Control at the request of a Person
engaging in a transaction or series of transactions that would result in a
Change in Control, the Protected Period shall commence upon the subsequent
occurrence of a Change in Control, your actual termination shall be deemed a
termination occurring during the Protected Period and covered by this
Section 3(b), your Date of Termination shall be deemed to have occurred
immediately following the Change in Control, and Notice of Termination shall be
deemed to have been given by the Bank immediately prior to your actual
termination. Your continued employment shall not constitute consent to, or a
waiver of rights with respect to, any circumstances constituting Good Reason
hereunder. The compensation and benefits provided under this Section 3(b) are as
follows:
               (i) The Bank shall pay you your full base salary through the Date
of Termination at the rate in effect at the time Notice of Termination is given,
on the fifth day following the Date of Termination, and you shall receive all
other amounts to which you are entitled under any compensation or benefit plan
of the Bank, at the time such payments are due in accordance with the terms of
such compensation or benefit plan.

3



--------------------------------------------------------------------------------



 



               (ii) In the payroll period next following the payroll period in
which your Date of Termination occurs, the Bank shall pay you, in lieu of any
further salary, bonus or severance payments for periods subsequent to the Date
of Termination, a lump sum amount in cash equal two times the sum of:
               (A) the greater of (I) your annual base salary in effect
immediately prior to the Change in Control or (II) your annual base salary in
effect at the time Notice of Termination is given; and
               (B) the greater of (I) your annual target bonus for the year in
which the Change in Control occurs or, (II) if no such target bonus has yet been
determined for such year, the annual bonus actually earned by you in the year
immediately preceding the year in which the Change in Control occurs.
               (iii) In the payroll period next following the payroll period in
which your Date of Termination occurs, in lieu of any annual incentive
compensation payable to you under any bonus or incentive plan (the “Incentive
Plan”) for the year in which your employment is terminated, the Bank shall pay
you an amount equal to the portion of your annual target incentive compensation
potentially payable in cash to you (i.e., excluding the portion payable in stock
or in other non-cash awards) for the year of termination, multiplied by a
fraction the numerator of which is the number of days you were employed in the
year of termination and the denominator of which is 365; provided, however, if
you have previously deferred any award payable under any such Incentive Plan,
the terms of the applicable Incentive Plan shall determine the time of payment
of the cash amount that is payable under this Section 3(b)(iii) in lieu of such
award.
               (iv) Stock options held by you at termination, if not then vested
and exercisable, will become fully vested and exercisable at the date of such
termination, and, in other respects (including the period following termination
during which such options may be exercised), such options shall be governed by
the plans and programs and the agreements and other documents pursuant to which
such options were granted.
               (v) Any performance objectives upon which the earning of
performance-based restricted stock and deferred stock awards, including
outstanding stock plan awards, and other long-term incentive awards is
conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding stock plan awards, and other long-term incentive awards (to the
extent then or previously earned, in the case of performance-based awards) shall
become fully vested and non-forfeitable at the date of such termination, and, in
other respects, such awards, including the time of payment of such awards, shall
be governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted.
               (vi) The Bank shall provide you with a cash allowance for
outplacement and job search activities (including, but not limited to, office
and secretarial expenses) in the amount of 20% of your annual base salary and
annual target bonus taken into account under Section 3(b)(ii) hereof, provided
that such cash allowance shall apply only to those costs or obligations that are
incurred by you before the last day of the second calendar year following the
calendar year in which your Date of Termination occurs. Payments of such cash
allowance shall be made on the fifteenth day following the submission of each
receipt to the Bank evidencing costs or obligations incurred by you in
connection with outplacement and job search activities, but in no event later
than the last day of the third calendar year following the calendar year in
which your Date of Termination occurs.
               (vii) If you elect after termination of employment continued
coverage under the Bank’s health plan in accordance with the applicable
provisions of the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), the
Bank will pay you on a monthly basis during such COBRA continuation period an
amount equal on an after-tax basis to the total cost of such coverage.

4



--------------------------------------------------------------------------------



 



          (c) Reimbursements; Section 409A Exemptions; Delayed Payments Under
Section 409A.
               (i) Any reimbursements made or in-kind benefits provided under
this Agreement shall be subject to the following conditions:
                    (A) the amount of expenses eligible for reimbursement or
in-kind benefits provided in any one taxable year shall not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided in any other
taxable year;
                    (B) the reimbursement of any expense shall be made each
calendar quarter and not later than the last day of the taxable year following
the taxable year in which the expense was incurred (unless this Agreement
specifically provides for reimbursement by an earlier date);
                    (C) the right to reimbursement of an expense or payment of
an in-kind benefit shall not be subject to liquidation or exchange for another
benefit.
               (ii) Any reimbursement under Section 3(b)(vii) for expenses for
medical coverage that are made during the period of time you are entitled to
continuation coverage under the Bank’s health plan pursuant to COBRA shall be
exempt from Section 409A of the Code and the six-month delay in payment
described hereinbelow pursuant to Section 1.409A-1(b)(9)(v)(B) of the Treasury
Regulations.
               (iii) Any reimbursement under Section 3(b)(vi) relating to
outplacement expenses shall be exempt from Section 409A of the Code and the
six-month delay in payment described hereinbelow pursuant to
Section 1.409A-1(b)(9)(v)(A) of the Treasury Regulations and shall not be
subject to Section 3(c)(i) above.
               (iv) Your right to reimbursements under this Agreement shall be
treated as a right to a series of separate payments under
Section 1.409A-2(b)(2)(iii) of the Treasury Regulations.
               (v) It is intended that: (A) payments made under this Agreement
due to your termination of employment that are paid on or before the 15th day of
the third month following the end of the taxable year in which your termination
of employment occurs shall be exempt from compliance with Section 409A of the
Code pursuant to the exemption for short-term deferrals set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations (the “Exempt Short-Term
Deferral Payments”); and (B) payments under this Agreement, other than Exempt
Short-Term Deferral Payments, that are made on or before the last day of the
second taxable year following the taxable year in which you terminate employment
in an aggregate amount not exceeding two times the lesser of: (I) the sum of
your annualized compensation based on your annual rate of pay for the taxable
year preceding the taxable year in which you terminate employment (adjusted for
any increase during that year that was expected to continue indefinitely if you
had not terminated employment); or (II) the maximum amount that may be taken
into account under a qualified plan pursuant to Section 401(a)(17) of the Code
for the year in which you terminate employment shall be exempt from compliance
with Section 409A of the Code pursuant to the exception for payments under a
separation pay plan as set forth in Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations.
               (vi) Anything in this Agreement to the contrary notwithstanding,
payments to be made under this Agreement upon your termination of employment
which are subject to Section 409A of the Code shall be delayed for six months
following such termination of employment if you are a Specified Employee as
defined in Section 3(f)(vi) on the date of your termination of employment. Any
payment or reimbursement due within such six-month period shall be delayed to
the end of such six-month period. The Bank will adjust the payment or
reimbursement to reflect the deferred payment date by multiplying the payment or
reimbursement by the product of the six-month CMT Treasury Bill annualized yield
rate as published by the U.S. Treasury for the date on which such payment or
reimbursement would have been made but for the delay multiplied by a fraction,
the numerator of which is the number of days by which such payment or
reimbursement was delayed and the denominator of which is 365. The Bank will pay
the

5



--------------------------------------------------------------------------------



 



adjusted payment or reimbursement at the beginning of the seventh month
following your termination of employment. Notwithstanding the foregoing, if
calculation of the amounts payable by any payment date specified in this
Agreement is not administratively practicable due to events beyond your control
(or the control of your beneficiary or estate) and for reasons that are
commercially reasonable, payment will be made as soon as administratively
practicable in compliance with Section 409A of the Code and the Treasury
Regulations thereunder. In the event of your death during such six-month period,
payment will be made in the payroll period next following the payroll period in
which your death occurs.
          (d) Limitation on Change in Control Payments. In the event that:
               (i) the aggregate payments or benefits to be made to you pursuant
to this Agreement, together with other payments and benefits which you have a
right to receive from the Bank, which are deemed to be parachute payments as
defined in Section 280G of the Code (the “Termination Benefits”) would be deemed
to include an “excess parachute payment” under Section 280G of the Code; and
               (ii) if such Termination Benefits were reduced to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to three times your “base amount”, as determined in accordance with
said Section 280G and the Non-Triggering Amount less the product of the marginal
rate of any applicable state and federal income tax and the Non-Triggering
Amount would be greater than the aggregate value of the Termination Benefits
(without such reduction) minus (A) the amount of tax required to be paid by you
by Section 4999 of the Code and further minus (B) the product of the Termination
Benefits and the marginal rate of any applicable state and federal income tax,
then the Termination Benefits shall be reduced to the Non-Triggering Amount. The
reduction required hereby among the Termination Benefits shall be allocated to
the payments and benefits set forth in Section 3(b) in the following order until
the reduction is fully accomplished: Section 3(b)(ii), 3(b)(iii), 3(b)(vi) and
3(b)(vii).
          (e) Notice. During the Protected Period, any purported termination of
your employment by the Bank or the Company or by you shall be communicated by
written Notice of Termination to the other party hereto.
          (f) Certain Definitions. Except as otherwise indicated in this
Agreement, all definitions in this Section 3(f) shall be applicable during the
Protected Period only.
               (i) Disability. “Disability” shall have the meaning provided in
Section 409A of the Code and the Treasury Regulations thereunder.
               (ii) Cause. “Cause” shall mean termination on account of (A) the
willful and continued failure by you to substantially perform your duties with
the Bank (other than any such failure resulting from your incapacity due to
physical or mental illness or Disability or any failure after the issuance of a
Notice of Termination by you for Good Reason) which failure is demonstrably and
materially damaging to the financial condition or reputation of the Company, the
Bank and/or their affiliates, and which failure continues more than 48 hours
after a written demand for substantial performance is delivered to you by the
Chief Executive Officer of the Bank, which demand specifically identifies the
manner in which the Chief Executive Officer believes that you have not
substantially performed your duties and the demonstrable and material damage
caused thereby or (B) the willful engaging by you in conduct which is
demonstrably and materially injurious to the Company, the Bank or their
affiliates, monetarily or otherwise. No act, or failure to act, on your part
shall be deemed “willful” unless done, or omitted to be done, by you not in good
faith and without reasonable belief that your action or omission was in the best
interest of the Bank and the Company.
               (iii) Good Reason. “Good Reason” shall mean, without your express
written consent, the occurrence upon or after a Change in Control of any of the
following circumstances provided

6



--------------------------------------------------------------------------------



 



that you shall have given notice of such circumstance(s) to the Bank within a
period not to exceed 90 days of the initial existence of such circumstance(s)
and the Bank shall not have remedied such circumstance(s) within 30 days after
receipt of such notice:
     (A) the assignment to you of any duties materially inconsistent with the
position in the Bank that you held immediately prior to the Change in Control,
or a material adverse alteration in the nature or status of your
responsibilities or the conditions of your employment from those in effect
immediately prior to such Change in Control;
     (B) a material reduction in your annual base salary or perquisites as in
effect immediately prior to the Change in Control or as the same may be
increased from time to time except for across-the-board perquisite reductions
similarly affecting all senior executives of the Bank and all senior executives
of any Person in control of the Bank or the Company;
     (C) the relocation of the principle place of your employment to a location
more than 50 miles from the location of such place of employment on the date of
this Agreement; except for required travel on the Bank’s business to an extent
substantially consistent with your business travel obligations prior to the
Change in Control;
     (D) the failure by the Bank to pay to you any material portion of your
compensation or to pay to you any material portion of an installment of deferred
compensation under any deferred compensation program of the Bank within a
reasonable time after the date such compensation is due;
     (E) the failure by the Bank to continue in effect any material compensation
or benefit plan in which you participated immediately prior to the Change in
Control, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Bank to continue your participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amounts of benefits provided and the level of your participation relative to
other participants, as existed at the time of the Change in Control;
     (F) the failure of the Bank to obtain a satisfactory agreement from any
successor to the Bank or the Company to assume and agree to perform this
Agreement, as contemplated in Section 7 hereof; or
     (G) any purported termination of your employment that is not effected
pursuant to a Notice of Termination that is in material compliance with the
requirements of Section 3(f)(iv) hereof (and, if applicable, the requirements of
Section 3(f)(ii) hereof), which purported termination shall not be effective for
purposes of this Agreement.
               (iv) Notice of Termination. “Notice of Termination” shall mean
notice indicating the specific termination provision in this Agreement relied
upon and setting forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of your employment under the provision so
indicated.
               (v) Date of Termination. “Date of Termination” shall mean (A) if
your employment is terminated for Disability, 30 days after Notice of
Termination is given (provided that you shall not have returned to the full-time
performance of your duties during such 30-day period) or (B) if your employment
is terminated for any other reason, the date specified in the Notice of
Termination (which, in the case of a termination for Cause, shall not be less
than 30 days from the date such Notice of Termination is given and, in the case
of a termination for Good Reason, shall not be less than 30 nor more than
60 days from the date such Notice of Termination is given).
               (vi) Specified Employee. “Specified Employee” shall mean an
employee of the Bank, at a time when any stock of the Company is publicly traded
on an established securities market or

7



--------------------------------------------------------------------------------



 



otherwise, who satisfies the requirements for being designated a “key employee”
under Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code at any time during a calendar year, in which case
such employee shall be considered a Specified Employee for the twelve-month
period beginning on the first day of the fourth month immediately following the
end of such calendar year. In the event of any corporate spinoff or merger, the
determination of which employees meet the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code for any calendar year shall be determined in
accordance with Regulations Section 1.409A-1(i)(6).
     4. Non-Competition and Non-Disclosure; Executive Cooperation;
Non-Disparagement; Certain Forfeitures.
          (a) Non-Competition. In consideration for the compensation and
benefits provided under this Agreement, without the consent in writing of the
Chief Executive Officer of the Bank, you will not, at any time during the term
of this Agreement and for a period of two years following your termination of
employment during the Protected Period, acting alone or in conjunction with
others, directly or indirectly (i) engage (either as owner, investor, partner,
stockholder, employer, employee, consultant, advisor, or director) in any
business of any savings bank, savings and loan association, savings and loan
holding company, bank, bank holding company, or other institution engaged in the
business of accepting deposits or making loans, or any direct or indirect
subsidiary or affiliate of any such entity, that conducts business in any county
in which the Company or the Bank maintains an office as of your date of
termination or in any county in which the Company or the Bank had plans to open
an office within six months after your date of termination; (ii) induce any
customers of the Bank or any of its affiliates with whom you have had contacts
or relationships, directly or indirectly, during and within the scope of your
employment with the Bank, to curtail or cancel their business with the Bank or
any such affiliate; (iii) induce, or attempt to influence, any employee of the
Bank or any of its affiliates to terminate employment; or (iv) solicit, hire or
retain as an employee or independent contractor, or assist any third party in
the solicitation, hire, or retention as an employee or independent contractor,
any person who during the previous twelve months was an employee of the Bank or
any affiliate; provided, however, that activities engaged in by or on behalf of
the Bank are not restricted by this covenant. The provisions of subparagraphs
(i), (ii), (iii), and (iv) above are separate and distinct commitments
independent of each of the other subparagraphs. It is agreed that the ownership
of not more than one percent of the equity securities of any company having
securities listed on an exchange or regularly traded in the over-the-counter
market shall not, of itself, be deemed inconsistent with clause (i) of this
Section 4(a).
     (b) Non-Disclosure; Ownership of Work. You shall not, at any time during
the term of this Agreement and thereafter (including following your termination
of employment for any reason), disclose, use, transfer, or sell, except in the
course of employment with or other service to the Bank or the Company, any
proprietary information, secrets, organizational or employee information, or
other confidential information belonging or relating to the Bank or the Company
and its affiliates and customers so long as such information has not otherwise
been disclosed or is not otherwise in the public domain, except as required by
law or pursuant to legal process. In addition, upon termination of employment
for any reason, you will return to the Bank and the Company or its affiliates
all documents and other media containing information belonging or relating to
the Bank and the Company or its affiliates.
     (c) Cooperation With Regard to Litigation. You agree to cooperate with the
Bank and the Company, during the term of this Agreement and thereafter
(including following your termination of employment for any reason), by making
yourself available to testify on behalf of the Bank or the Company or any
subsidiary or affiliate of the Bank or the Company, in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Bank and the Company, or any subsidiary or affiliate of the Company,
in any such action, suit, or proceeding, by providing information and meeting
and consulting with the Board or its representatives or counsel, or
representatives or counsel to the Bank or the Company, or any subsidiary or
affiliate of the Company, as requested. The Bank agrees to reimburse you for all
expenses actually incurred in connection with your provision of testimony or
assistance. Such reimbursement shall be made, on an after tax basis, each
calendar quarter in accordance with the provisions of Section 3(c) of this
Agreement, but not later than the last day of the year in which the expense was
incurred.

8



--------------------------------------------------------------------------------



 



     (d) Non-Disparagement. You shall not, at any time during the term of this
Agreement and thereafter, make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage the Bank or the Company
or any of its subsidiaries or affiliates or their respective officers,
directors, employees, advisors, businesses or reputations. Notwithstanding the
foregoing, nothing in this Agreement shall preclude you from making truthful
statements that are required by applicable law, regulation or legal process.
     (e) Release of Employment Claims. You agree, as a condition to your receipt
of any payments or benefits provided for in Section 3(b) herein (other than
compensation accrued at termination as provided in Section 3(b)(i)), that you
will execute a general release agreement, in substantially the form set forth in
Attachment A to this Agreement, releasing any and all claims arising out of your
employment other than enforcement of this Agreement and rights to
indemnification under any agreement, law, Bank or Company organizational
document or policy, or otherwise. The Bank will provide you with a copy of such
release simultaneously with or as soon as practicable following the delivery of
the Notice of Termination but not later than 21 days before (45 days before if
your termination is part of an exit incentive or other employment termination
program offered to a group or class of employees) the Date of Termination. You
must deliver the executed release to the Bank not later than eight days before
the date of payment of your compensation and benefits provided for under this
Agreement.
     (f) Forfeiture of Outstanding Options. Anything in this Agreement to the
contrary notwithstanding, if you willfully and materially fail to substantially
comply with any restrictive covenant under this Section 4 or willfully and
materially fail to substantially comply with any material obligation under this
Agreement, all options to purchase common stock granted by the Bank and then
held by you or your transferee shall be immediately forfeited and thereupon such
options shall be cancelled. Any such forfeiture shall apply to such options
notwithstanding any term or provision of any option agreement. In addition,
options granted to you and gains resulting from the exercise of such options,
shall be subject to forfeiture in accordance with the Bank’s standard policies
relating to such forfeitures and clawbacks, as such policies are in effect at
the time of grant of such options.
     (h) Forfeiture Due to Regulatory Restrictions. Anything in this Agreement
to the contrary notwithstanding, (i) any payments made pursuant to this
Agreement shall be subject to and conditioned upon compliance with 12 U.S.C.
§1828(k) and any regulations promulgated thereunder; and (ii) payments
contemplated to be made by the Bank pursuant to this Agreement shall not be
immediately payable to the extent such payments are barred or prohibited by an
action or order issued by the Connecticut Banking Commissioner or the Federal
Deposit Insurance Corporation.
     (i) Survival. The provisions of this Section 4 shall survive the end of the
term of this Agreement and any termination or expiration of this Agreement.
     5. Mitigation. You shall not be required to mitigate the amount of payment
provided for under this Agreement by seeking other employment or otherwise, nor
shall the amount of payment or benefit provided for under this Agreement be
reduced by any compensation earned by you as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by you to the Bank, or otherwise.
     6. Costs of Proceedings. The Bank shall pay all costs and expenses,
including all attorneys’ fees and disbursements, of the Bank and the Company and
you, in connection with any legal proceedings undertaken pursuant to Section 13,
whether or not instituted by the Bank, the Company or you, relating to the
interpretation or enforcement of any provision of this Agreement; provided that
if you instituted the proceeding and a finding is entered that you instituted
the proceeding in bad faith, you shall pay all of your costs and expenses,
including attorneys’ fees and disbursements. The Bank or the Company shall pay
prejudgment interest on any money judgment obtained by you as a result of such
proceeding, calculated at the prime rate determined by the Bank as in effect
from time to time from the date that payment should have been made to you under
this Agreement. Any such payment or reimbursement to you shall be made on an
after-tax basis each calendar quarter for all costs and expenses actually
incurred as provided in this

9



--------------------------------------------------------------------------------



 



Section 6 and in accordance with the provisions of Section 3(c) of this
Agreement, but not later than the last day of the year in which the expense was
incurred.
     7. Successors; Binding Agreement.
          (a) The Bank and the Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Bank or the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Bank and the Company would be required to perform it if
no such succession had taken place. As used in this Agreement, “Bank “and
“Company” shall mean the Bank and the Company respectively as hereinbefore
defined and any successor to its or their business and/or assets as aforesaid
which assumes and agrees to perform this Agreement by operation of law, or
otherwise and, in the case of an acquisition of the Bank or the Company in which
the corporate existence of the Bank or the Company, as the case may be,
continues, the ultimate parent company following such acquisition. Subject to
the foregoing, the Bank and the Company may transfer and assign this Agreement
and the Bank’s and the Company’s rights and obligations hereunder. Neither this
Agreement nor the rights or obligations hereunder of the parties hereto shall be
transferable or assignable by you, except in accordance with the laws of descent
and distribution or as specified in (b) below.
          (b) This Agreement shall inure to the benefit of and be enforceable by
you and your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. In the event of your
death, all amounts otherwise payable to you hereunder shall, unless otherwise
provided herein, be paid in accordance with the terms of this Agreement to your
devisee, legatee or other designee or, if there is no such designee, to your
estate.
     8. Notice. Whenever under this Agreement it becomes necessary to give
notice, such notice shall be in writing, signed by the party or parties giving
or making the same, and shall be served on the person or persons for whom it is
intended or who should be advised or notified, by Federal Express or other
similar overnight service or by certified or registered mail, return receipt
requested, postage prepaid and addressed to such party at the address set forth
below or at such other address as may be designated by such party by like
notice:
If to the Bank or the Company:
ROCKVILLE BANK
1645 Ellington Road
South Windsor, CT 06074
Att: Chief Executive Officer
If to you:
To the address first provided hereinabove.
     If the parties by mutual agreement supply each other with telecopier
numbers for the purposes of providing notice by facsimile, such notice shall
also be proper notice under this Agreement. In the case of Federal Express or
other similar overnight service, such notice or advice shall be effective when
sent, and, in the cases of certified or registered mail, shall be effective two
days after deposit into the mails by delivery to the U.S. Post Office.
     9. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be designated by the Board. No waiver
by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the time or at any prior or subsequent time. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law. The obligations of the Company and the Bank
under this

10



--------------------------------------------------------------------------------



 



Agreement shall survive the expiration of this Agreement to the extent necessary
to give effect to this Agreement.
     10. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
     11. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     12. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and during the
term of this Agreement cancels and supersedes the provisions of all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereof with respect to the subject matter contained
herein. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement.
     13 .Dispute Resolution
          (a) Negotiation. The Bank and the Company (collectively, the
“Employer”) and you shall attempt in good faith to resolve any dispute arising
out of or relating to this Agreement promptly by negotiation between the Chief
Executive Officer of the Bank and you. Any party may give the other party
written notice of any dispute in accordance with the notice procedures set forth
in Section 8. Within 15 days after delivery of the notice, the receiving party
shall submit to the other, in accordance with the notice procedures set forth in
Section 8, a written response. The notice and response shall include a statement
of that party’s position and summary of arguments supporting that position.
Within 30 days after delivery of the initial notice, the parties shall meet at a
mutually acceptable time and place, and thereafter as often as they reasonably
deem necessary, to attempt to resolve the dispute. All negotiations pursuant to
this clause are confidential and shall be treated as compromise and settlement
negotiations for purposes of applicable rules of evidence.
          (b) Mediation. If the dispute has not been resolved by negotiation as
provided herein within 45 days after delivery of the initial notice of
negotiation, or if the parties failed to meet within 30 days after delivery, the
parties shall endeavor to settle the dispute by mediation under the CPR
Mediation Procedure then currently in effect; provided, however, that if one
party fails to participate in the negotiation as provided herein, the other
party can initiate mediation prior to the expiration of the 45 days. Unless
otherwise agreed, the parties will select a mediator from the CPR Panels of
Distinguished Neutrals.
          (c) Arbitration. Any dispute arising under or in connection with this
Agreement which has not been resolved by mediation as provided herein within
45 days after initiation of the mediation procedure, shall be finally resolved
by arbitration in accordance with the CPR Rules for Non-Administered Arbitration
then currently in effect, by three independent and impartial arbitrators, of
whom each party shall designate one; provided, however, that if one party fails
to participate in either the negotiation or mediation as agreed herein, the
other party can commence arbitration prior to the expiration of the time periods
set forth above. The arbitration shall be governed by the Federal Arbitration
Act, 9 U.S.C. §§1-16, and judgment upon the award rendered by the arbitrators
may be entered by any court having jurisdiction thereof. The place of
arbitration shall be Hartford, Connecticut. For purposes of entering any
judgment upon an award rendered by the arbitrators, the Company, the Bank and
you hereby consent to the jurisdiction of any or all of the following courts:
(i) the United States District Court for the District of Connecticut, (ii) any
of the courts of the State of Connecticut, or (iii) any other court having
jurisdiction. The Company, the Bank and you hereby agree that a judgment upon an
award rendered by the arbitrators may be enforced in other jurisdictions by suit
on the judgment or in any other manner provided by law.

11



--------------------------------------------------------------------------------



 



Subject to Section 6 of this Agreement, the Bank shall bear all costs and
expenses arising in connection with any arbitration proceeding pursuant to this
Section 13(c). Notwithstanding any provision in this Section 13(c), you shall be
entitled to seek specific performance of your right to be paid during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.
          (d) Interest on Unpaid Amounts. Any amount which has become payable
pursuant to the terms of this Agreement or any decision by arbitrators or
judgment by a court of law pursuant to this Section 12 but which has not been
timely paid shall bear interest at the prime rate in effect at the time such
amount first becomes payable, as quoted by the Bank, except as otherwise
provided in Section 3(c)(vi) of this Agreement (concerning interest payable with
respect to certain delayed payments that are subject to Section 409A of the
Code).
     14. Governing Law. This Agreement is governed by and is to be construed,
administered, and enforced in accordance with the laws of the State of
Connecticut, without regard to its conflicts of law principles. If under the
governing law, any portion of this Agreement is at any time deemed to be in
conflict with any applicable statute, rule, regulation, ordinance, or other
principle of law, such portion shall be deemed to be modified or altered to the
extent necessary to conform thereto or, if that is not possible, to be omitted
from this Agreement. The invalidity of any such portion shall not affect the
force, effect, and validity of the remaining portion thereof. If any court
determines that any provision of Section 4 of this Agreement is unenforceable
because of the duration or geographic scope of such provision, it is the
parties’ intent that such court shall have the power to modify the duration or
geographic scope of such provision, as the case may be, to the extent necessary
to render the provision enforceable and, in its modified form, such provision
shall be enforced. Anything in this Agreement to the contrary notwithstanding,
the terms of this Agreement shall be interpreted and applied in a manner
consistent with the requirements of Section 409A of the Code and the Treasury
Regulations so as not to subject you to the payment of any tax penalty or
interest which may be imposed by Section 409A of the Code and the Company shall
have no right to accelerate or make any payment under this Agreement except to
the extent such action would not subject you to the payment of any tax penalty
or interest under Section 409A of the Code. If all or a portion of the benefits
and payments provided under this Agreement constitute taxable income to you for
any taxable year that is prior to the taxable year in which such payments and/or
benefits are to be paid to you as a result of the Agreement’s failure to comply
with the requirements of Section 409A of the Code and the Regulations, the
applicable payment or benefit shall be paid immediately to you to the extent
such payment or benefit is required to be included in your income. If you become
subject to any tax penalty or interest under Section 409A of the Code by reason
of this Agreement, the Company shall reimburse you on a fully grossed-up and
after-tax basis for any such tax penalty or interest (so that you are held
economically harmless) ten business days prior to the date such tax penalty or
interest is due and payable by you to the government.
     If this letter sets forth our agreement on the subject matter hereof,
kindly sign and return to the Bank the enclosed copy of this letter, which will
then constitute our agreement on this subject.

                      ROCKVILLE BANK       ROCKVILLE FINANCIAL, INC.    
 
                   
By:
          By:        
Name:
          Name:        
Title:
          Title:        

Agreed to this __ day of                                         , 2009.

     
 
Name
   

12



--------------------------------------------------------------------------------



 



ATTACHMENT A
RELEASE
     We advise you to consult an attorney before you sign this Release. You have
until the date which is seven (7) days after the Release is signed and returned
to Rockville Bank to change your mind and revoke your Release. Your Release
shall not become effective or enforceable until after that date.
In consideration for the benefits provided under your Change in Control and
Restrictive Covenant Agreement with Rockville Bank (the “Agreement”), and more
specifically enumerated in Exhibit 1 hereto, by your signature below, you, for
yourself and on behalf of your heirs, executors, agents, representatives,
successors and assigns, hereby release and forever discharge Rockville
Financial, Inc., its past and present parent corporations, subsidiaries,
divisions, subdivisions, affiliates and related companies (collectively, the
“Company”) and the Company’s past, present and future agents, directors,
officers, employees, representatives, assigns, stockholders, attorneys, agents,
insurers, employee benefit programs (and the trustees, administrators,
fiduciaries and insurers of such programs), and any other persons acting by,
through, under or in concert with any of the persons or entities listed herein,
and their successors (hereinafter “those associated with the Company”) and with
respect to any and all claims, demands, actions and liabilities, whether in law
or equity, which you may have against the Company or those associated with the
Company of whatever kind, including but not limited to those arising out of your
employment with the Company or the termination of that employment. You agree
that this Release covers, but is not limited to, claims arising under the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq., Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq., the Employee Retirement Income Security Act of
1974, 29 U.S.C. § 1001 et seq., the Connecticut Fair Employment Practices Act,
C.G.S. § 46a-51 et seq., Family and Medical Leave Act of 1993 and any local,
state or federal law, regulation or order providing workers’ compensation
benefits, restricting an employer’s right to terminate employees or otherwise
regulating employment, enforcing express or implied employment contracts or
requiring an employer to deal with employees fairly or in good faith, or dealing
with discrimination in employment on the basis of sex, race, color, national
origin, veteran status, marital status, religion, disability, handicap, or age.
You also agree that this Release includes claims based on wrongful termination
of employment, breach of contract (express or implied), tort, or claims
otherwise related to your employment or termination of employment with the
Company and any claim for attorneys’ fees, expenses or costs of litigation.
This Release covers all claims based on any facts or events, whether known or
unknown by you, that occurred on or before the date of this Release. You
expressly waive all rights you might have under any law that is intended to
protect you from waiving unknown claims and by your signature below indicate
your understanding of the significance of doing so. Examples of released claims
include, but are not limited to: (a) claims that in any way relate to your
employment with the Company, or the termination of that employment, such as
claims for compensation, bonuses, commissions, lost wages, or unused accrued
vacation or sick pay (other than under your Agreement); (b) claims that in any
way relate to the design or administration of any employee benefit program;
(c) claims that you have irrevocable or vested rights to severance or similar
benefits (other than under your Agreement) or to post-employment health or group
insurance benefits (other than under your Agreement); (d) any claim, such as a
benefit claim, that was explicitly or implicitly denied before you signed this
Release; (e) any claim you might have for extra benefits as a consequence of
payments you receive because of signing this Release; or (f) any claim to
attorneys’ fees or other indemnities. Except to enforce your Agreement or this
Release, you agree that you will never commence, prosecute, or cause to be
commenced or prosecuted any lawsuit or proceeding of any kind against the
Company or those associated with the Company in any forum and agree to withdraw
with prejudice all complaints or charges, if any, that you have filed against
the Company or those associated with the Company.
Anything in this Release to the contrary notwithstanding, this Release does not
include a release of: (i) your rights under the Agreement or your right to
enforce the Agreement; (ii) any rights you may have to indemnification under any
agreement, law, Company organizational document or policy, or otherwise;
(iii) any rights you may have to

 



--------------------------------------------------------------------------------



 



benefits under the Company’s benefit plans; (iv) any rights or claims under the
Age Discrimination in Employment Act or any other law that arise after you sign
this Release; or (v) your right to enforce this Release or any of the foregoing
items described in this paragraph.
By signing this Release, you further agree as follows:
     i. You have read this Release carefully and fully understand its terms;
     ii. You have had at least twenty-one (21) days to consider the terms of the
Release;
     iii. You have seven (7) days from the date you sign this Release to revoke
it by written notification to the Company. After this seven (7) day period, this
Release is final and binding and may not be revoked;
     iv. You have been advised to seek legal counsel and have had an opportunity
to do so;
     v. You would not otherwise be entitled to the benefits provided under your
Agreement had you not agreed to execute this Release; and
     vi. Your agreement to the terms set forth above is voluntary.

             
Name:
           
 
 
 
       
Signature:
          Date:
 
 
 
       
Received by:
          Date:
 
 
 
       

2